Citation Nr: 0605219	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-15 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh involving muscle 
groups XIII and XIV with retained metallic foreign body, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from October 1944 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of Department of 
Veterans Affairs (VA) Regional Offices (RO).  In an August 
2002 rating decision, the RO in San Diego, California, 
increased the veteran's disability rating to 40 percent, but 
the veteran alleged that his disability was more severe than 
rated.  In an April 2003 rating decision, the RO in Manila, 
the Republic of the Philippines denied entitlement to a total 
rating based on individual unemployability (TDIU).  

The Board first considered this appeal in May 2005 and 
determined that additional development was required.  
Specifically, the Board directed that VA provide the veteran 
a medical examination to determine the relationship of any 
left knee or hip disability to the veteran's 1944 injury.  
The Board then directed the RO to again address the veteran's 
claim for an increased rating for residuals of a shell 
fragment wound.  In August 2005, the RO reconsidered the 
veteran's claim after reviewing the report of a June 2005 VA 
examination, specifically considering evidence from that 
report related to nerve damage and osteoarthritis.  
Therefore, the Board finds that the RO complied with all 
remand directives.

In a September 2003 statement, the veteran noted that his 
private physician, A. L. Quismorio, M.D., found evidence of 
osteoarthritis and kyphosis of the veteran's spine.  The 
veteran argued that this evidence required consideration of 
ankylosis as it affects his overall employability.  The issue 
of service connection for this potential spine disability has 
not been addressed by the RO and is referred for appropriate 
action.

The issue of entitlement to a total rating based on 
individual unemployability is addressed in the REMAND portio 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has moderately severe injuries to Muscle 
Groups XIII and XIV and a slight injury to muscle group XV.  


CONCLUSION OF LAW

Criteria for a rating higher than 40 percent for residuals of 
a shell fragment wound of the left thigh involving muscle 
groups XIII and XIV have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.55, 4.56, 4.73, 
Diagnostic Codes 5313-5315 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in June 2002, August 2003, and May 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in June 2002, prior to the August 2002 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran alleges that his disability has worsened and is 
currently manifested by constant, throbbing pain, numbness 
and tingling from his left hip to his left toes, and 
intermittent swelling of his knee and surrounding area.  He 
maintains that his symptoms are aggravated and are 
accompanied by fatigue when he is exposed to rain or cold, 
walks more than fifty meters, stands quickly, or stands, sits 
or squats for prolonged periods.  He alleges that these 
flare-ups limit his motion for three hours each day and 
interfere with his daily activities.  

In 1944, the veteran was treated for a combat-related 
shrapnel injury to his left thigh.  He was hospitalized for 
fifteen days, after which he was released to active duty.

In June 2002, the veteran's private physician, Luisa M. 
Villamil, M.D., found evidence of nerve damage secondary to 
shrapnel wounds.

During a June 2002 VA examination, an examiner noted damage 
to muscle groups XIII, XIV, and XV.  The examiner stated that 
there was no evidence of wasting, instability, or decreased 
motor strength of the veteran's left lower extremity.  The 
examiner noted full strength of the veteran's right lower 
extremity, but decreased strength (3/5) of his left leg.  The 
examiner noted a minimal decrease in deep tendon reflexes and 
sensitivity, which indicated early peripheral neuropathy, but 
found no evidence of nerve damage specific to the veteran's 
1944 injury.  X-ray images showed minimal degenerative joint 
disease of the veteran's knees and hips with satisfactory 
mobility of hip joints.  

The examiner noted that the veteran experienced pain at 100 
degrees of knee flexion, 100 degrees hip flexion, 20 degrees 
hip extension, 20 degrees hip adduction, and 40 degrees hip 
abduction.  The veteran also experienced fatigue after 
continuous motion.  The examiner found that the pain and 
fatigue that the veteran experienced during flare-ups limited 
the veteran's range of motion by more than half of existing 
function, and measured movement during flare-up at 90 degrees 
hip flexion, 20 degrees hip extension, 20 degrees hip 
adduction, and 35 degrees hip abduction.  The examiner noted 
that the veteran had an unsteady gait and poor balance, and 
could not stand on his left lower extremity because of pain.

During a June 2003 VA examination, the examiner noted good 
muscle strength of the veteran's right knee and fair muscle 
strength of his left.  The veteran reported that he was 
hospitalized in December 2002 for severe pain in his left 
lower extremity.

During a June 2005 VA examination, the examiner noted injury 
to muscle groups XIII and XIV.  The examiner noted non-
tender, non-adherent, and slightly depressed residual scars 
on the distal anterior aspect and third medial distal aspect 
of the veteran's thigh.  Muscle strength was equivalent 
bilaterally (4/5).  The examiner found no evidence of 
adhesion or damage to tendons, bones, joints, nerves, or 
vascular structures.  Measurement of the veteran's legs 
showed a left mid-thigh circumference of 33 centimeters, 
right mid-thigh circumference of 34 centimeters, left mid-leg 
circumference of 28 centimeters, and right mid-leg 
circumference of 29 centimeters.  

The examiner found that muscle groups moved joints 
independently through useful ranges of motion, but found that 
pain limited the veteran's motion and moderately interfered 
with his activities of daily living.  Additionally, the 
examiner noted that the veteran experienced moderate 
functional impairment during periods of flare-up.  The 
veteran's active left knee range of motion measured at 110 
degrees of flexion and full extension.  During flare-ups, 
left knee flexion was limited to 90 degrees.  Active range of 
motion of the veteran's left hip measured at 115 degrees of 
flexion, 20 degrees extension, 20 degrees adduction, and 30 
degrees abduction.  During flare-ups, left hip range of 
motion was limited to 110 degrees of flexion, 15 degrees 
extension, 15 degrees adduction, and 25 degrees abduction.  
The examiner noted that the veteran walked with a limp and 
used a cane.  

The examiner found no evidence of penetration of hip or knee 
joints or evidence that the residual metallic foreign body 
interfered with knee or hip joint function.  There were no 
signs of muscle atrophy significant enough to indicate a 
resultant derangement in knee or hip joint function and no 
evidence of variation between x-ray findings of the veteran's 
right and left leg significant enough to indicate severe 
residuals of shrapnel wounds.  Therefore, the examiner opined 
that left and right hip osteoarthritis was caused by aging.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  See 
38 C.F.R. Part 4.  When entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left leg muscle injuries have been evaluated 
using the criteria of Diagnostic Codes 5313 and 5314, which 
allow for the assignment of ratings based on impairment of 
muscle groups XIII and XIV.  See 38 C.F.R. § 4.73.  Under 
both diagnostic codes, a 40 percent evaluation is assigned 
for severe impairment of the muscle group, a 30 percent 
evaluation is assigned for moderately severe impairment, a 10 
percent rating is assigned for moderate impairment, and a 
noncompensable rating is assigned for slight impairment.  

38 C.F.R. § 4.56 sets out the criteria for evaluating muscle 
disabilities.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, incoordination, 
and uncertainty of movement.  A slight disability is a simple 
wound of muscle without debridement or infection, which heals 
with good functional results and no cardinal signs or 
symptoms of muscle disability.  A slight disability must be 
confirmed by objective findings of minimal scarring with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There must be no impairment of function or metallic fragments 
retained in muscle tissue.

A moderate disability is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.
There must be evidence of one or more of the cardinal signs 
of muscle disability.  A moderate disability must be 
confirmed by objective findings of scarring; some loss of 
deep fascia, muscle substances, or impairment of the muscle 
tonus; and loss of power or lowered threshold of fatigue when 
compared to the sound side.

A moderately severe disability is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts with intermuscular 
scarring.  There must be evidence of consistent complaints of 
cardinal signs of muscle disability.  A moderately severe 
disability must be objectively confirmed by scarring or 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance should 
demonstrate positive evidence of impairment when compared 
with the sound side.  

A severe disability is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity-missiles or a shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts with 
intermuscular binding and scarring.  There must be evidence 
of consistent complaints of cardinal signs and symptoms of 
muscle disability worse than moderately severe injuries.  A 
severe disability must be objectively confirmed by:  ragged, 
depressed, and adherent scars; indications on palpation of 
soft flabby muscles or loss of deep muscle fascia or muscle 
substance; evidence that muscles swell and harden abnormally 
in contraction; or evidence of severe impairment of function 
as demonstrated by tests of strength, endurance, or 
coordinated movements as compared with the uninjured side.  

The Board finds that the veteran's overall disability picture 
at most reflects a moderately severe disability of muscle 
groups XIII and XIV.  There is medical evidence that the 
veteran's pain, fatigue, restricted movement, and functional 
loss interfere with his daily activities and significantly 
restrict his mobility.  The veteran has a limp, unsteady 
gait, and poor balance, and he cannot walk without a cane.  
There is additionally evidence of minor atrophy and decreased 
strength of the veteran's left leg.  A rating for a severe 
disability is not warranted because there is no evidence of 
related bone fracture, extensive debridement, prolonged 
infection or intermuscular binding.  Additionally, there is 
no objective evidence of ragged or adherent scars, loss of 
deep facia or muscle substance, or soft flabby muscles in the 
wound area.  Variations in strength reveal only minimal 
comparative impairment of left side movement.   Thus, a 
rating of 30 percent for each muscle group is warranted under 
Diagnostic Codes 5313 and 5314.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  See 38 C.F.R. § 4.55(e).  
Because muscle group XIV is the more severely impaired group, 
a 30 percent rating is assigned under Diagnostic Code 5314 
for a moderately severe injury.  As there is also evidence of 
a compensable injury to muscle group XIII, the 30 percent 
rating under Diagnostic Code 5314 is increased one level to 
40 percent to reflect the combined impairment of muscle 
groups XIII and XIV.  

Diagnostic Code 5315 allows for the assignment of ratings 
based on impairment of muscle group XV.  See 38 C.F.R. § 
4.73.  A 30 percent rating is assigned for severe impairment, 
a 20 percent rating is assigned for moderately severe 
impairment, a 10 percent rating is assigned for moderate 
impairment, and a noncompensable rating is assigned for 
slight impairment.  Evidence of record indicating damage to 
this muscle group is inconsistent and at most indicates that 
the veteran experiences a slight disability.  The only 
medical opinions of record noting damage to muscle group XV 
are from October 1950 and June 2002 VA examinations.  The 
most recent medical examination specifically found muscle 
damage limited to muscle groups XIII and XIV.  There is no 
scarring related to muscle group XV or residual metallic 
fragments retained in the muscle tissue.  The veteran 
complained of pain in that muscle group during movement, but 
there is no evidence of record that the veteran experiences 
cardinal signs of muscle disability in muscle group XV.  
Because the evidence indicates, at most, slight impairment of 
muscle group XV, manifestations of a disability related to 
muscle group XV are noncompensable under Diagnostic Code 
5315.  

The Board also evaluated the veteran's disability based on 
limitation of motion of the veteran's hip and knee.  See 38 
C.F.R. § 4.71a.  Diagnostic Code 5251 assigns a compensable 
rating for limitation of hip extension to 5 degrees.  
Diagnostic Code 5252 assigns a compensable rating for 
limitation of hip flexion to 45 degrees.  Diagnostic Code 
5253 assigns a compensable rating for limitation of hip 
abduction to 10 degrees or limitation of adduction 
restricting crossing of legs.  Diagnostic Code 5260 assigns a 
compensable rating for limitation of knee flexion to 60 
degrees.  Diagnostic Code 5261 assigns a compensable rating 
for limitation of knee extension to 5 degrees.  Considering 
all measured movements of record and evaluating the veteran's 
disability based on the most limited movements-90 degrees 
knee flexion, full knee extension, 90 degrees hip flexion, 15 
degrees hip extension, 15 degrees hip adduction, and 25 
degrees hip abduction-the veteran does not experience 
limitation of motion sufficient to warrant even a 10 percent 
rating based on limitation of motion.

When evaluating a disability using the limitation of motion 
diagnostic codes, the Board must consider whether the 
veteran's pain and functional loss cause additional 
disability beyond that reflected in the range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
9 Vet. App. 7, 10 (1996).  The measurements listed above 
reflect limitation of motion accounting for pain and flare-
up.  Additionally, because ratings for muscle injury 
expressly include consideration of pain, fatiguability, and 
other functional loss, those limitations are adequately 
addressed during evaluation of muscle injuries.  See 38 
C.F.R. § 4.56.  

The Board finds that there is no evidence warranting a 
separate rating for nerve damage or osteoarthritis because 
there is no evidence that those impairments are related to 
the veteran's shrapnel wound.  In June 2005, a VA examiner 
found that osteoarthritis was not caused by residuals of the 
veteran's 1944 thigh injury, and there is no evidence of 
record contradicting that opinion.  Additionally, the 
preponderance of the evidence indicates that the veteran does 
not have nerve damage residual to his in-service injury.  
During three separate VA examinations in 2002, 2003, and 
2005, examiners found no evidence of nerve damage related to 
that injury.  During the June 2002 VA examination, an 
examiner additionally concluded that, although there was 
evidence of early peripheral neuropathy, there was no 
evidence of nerve damage specific to the veteran's 1944 
injury.  The only contradictory evidence of record is a 
private physician's 2002 notation that the veteran 
experienced nerve damage secondary to his shrapnel wound.  
The basis of that opinion is unclear, and there are no 
objective observations noted to corroborate that assessment.  
The Board finds that 2002, 2003, and 2005 VA examiner 
opinions are more persuasive than the private opinion because 
they are included in a full report of all clinical findings.  
Additionally, the 2003 and 2005 examinations are based on 
more recent observations of the veteran's disability.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  Although the veteran asserts that he is totally 
unemployable because of his service-connected left leg 
disability, he has not identified any specific factors which 
may be considered exceptional or unusual under the VA 
schedule of ratings.  Evidence of record indicates that the 
veteran was only hospitalized once for his disability 
subsequent to his initial treatment.  Additionally, the 
evidence of record does not demonstrate any exceptional 
limitation beyond that contemplated in the schedule of 
ratings.  

The Board appreciates that limitations caused by pain and 
fatigue have an adverse impact on the veteran's 
employability; however, loss of industrial capacity is the 
principal factor considered in assigning schedular disability 
ratings.  See 38. C.F.R. § 3.321.  Therefore, any assignment 
of a compensable rating is recognition of that loss.   See 38 
C.F.R. § 4.1 ("the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability"); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
compensable disability rating is itself a recognition of 
industrial impairment).  Consequently, the Board finds that 
the evaluations assigned in this decision adequately reflect 
the veteran's clinically established impairments, and a 
rating higher than 40 percent for injuries to muscle groups 
XIII and XIV is denied.


ORDER

A rating higher than 40 percent for residuals of shell 
fragment wounds of the left thigh involving Muscle Groups 
XIII and XIV with retained metallic foreign body is denied.


REMAND

In May 2005, the Board remanded this appeal for additional 
development.  The Board directed the RO to adjudicate the 
claims of service connection for neurological impairment of 
the left leg and arthritis of the left hip and knee.  The 
Board noted that no decision on the issue of entitlement to 
TDIU could be made until all issues of service connection 
were resolved.  A remand by the Board confers on the veteran 
the right to compliance with the remand orders as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, when the RO fails to comply with the directives 
included in a prior remand, the matter must be remanded again 
for compliance.

The Board finds that there is insufficient medical evidence 
of record to determine whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  There is one 
private medical opinion of record that addresses the 
veteran's ability to secure employment, but it is unclear 
whether the private physician only considered service-
connected disabilities in that assessment of impairment.  The 
Board therefore finds that a medical opinion is necessary to 
determine the effect of the veteran's service-connected 
disabilities on his employability.  

Therefore, this matter is remanded for the following action:

1.  Adjudicate claims of service 
connection for neurological impairment of 
the veteran's left leg and arthritis of 
the veteran's left hip, left knee, and 
spine.

2.  After that development is complete, 
return the veteran's claims file to the VA 
examiner who examined the veteran in June 
2005 to determine whether the veteran's 
service-connected disabilities, in 
aggravate, render the veteran unable to 
secure or follow substantially gainful 
occupation.  If the examiner is not 
available or determines that another VA 
examination is necessary, schedule an 
appropriate examination to assess the 
combined effects of the veteran's service-
connected disabilities on his 
employability.  The examiner should review 
all pertinent medical records and obtain a 
history of the condition from the veteran.  
All opinions expressed must be supported 
by a complete rationale.

3.  When the additional development is 
complete, review the veteran's claim of 
TDIU on the basis of the additional 
evidence.  If the benefits sought are not 
granted, furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


